     Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 1 of 24




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT

OLIVER LUCK                         §
                                    §
     Plaintiff                      §
                                    §
v.                                  §          CIVIL NO. 3:20-cv-516 (VAB)
                                    §
VINCENT K. MCMAHON and              §
ALPHA ENTERTAINMENT LLC             §
                                    §          February 26, 2021
     Defendants.                    §

       PLAINTIFF OLIVER LUCK’S MOTION TO COMPEL DOCUMENTS

                                 Paul J. Dobrowski (phv10563)
                                 Vanessa L. Pierce (phv10561)
                                 Jared A. McHazlett (phv10650)
                                 DOBROWSKI, LARKIN & STAFFORD, L.L.P.
                                 4601 Washington Avenue, Suite 300
                                 Houston, Texas 77007
                                 Telephone: (713) 659-2900
                                 Facsimile: (713) 659-2908
                                 Email: pjd@doblaw.com
                                 Email: vpierce@doblaw.com
                                 Email: jmchazlett@doblaw.com

                                 AND

                                 Andrew M. Zeitlin (Fed. Bar No. ct21386)
                                 Joette Katz (Fed. Bar No. ct30935)
                                 Sarah E. Gleason (Fed. Bar No. ct30906)
                                 SHIPMAN & GOODWIN LLP
                                 300 Atlantic Street
                                 Stamford, Connecticut 06901
                                 Tel.: (203) 324-8100
                                 Fax: (203) 324-8199
                                 Email: azeitlin@goodwin.com
                                 Email: jkatz@goodwin.com
                                 Email: segleason@goodwin.com

                                 HIS ATTORNEYS




                                        1
            Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 2 of 24




       Cases
Application of Am. Tobacco Co., 880 F.2d 1520, 1527 (2d Cir. 1989) .......................................... 5

Hartford Roman Catholic Diocesan Corp. v. Interstate Fire & Casualty Co., Civil No. 3:12cv1641

   (JBA), 2015 WL 164069, at *3 (D. Conn. January 13, 2015) .................................. 5, 10, 11, 19

Antech Diagnostics, Inc. v. Veterinary Oncology and Hematology Center, LLC, Civ. No.

   3:16CV00481(AWT), 2018 WL 2254543, at*3 (D. Conn. May 17, 2018) ............................... 7

Bianco v. Denning, FSTCV206045111S, 2020 WL 8130202, at *1 (Conn. Supr. Ct. November 25,

   2020) ....................................................................................................................................... 5, 6

De La Concha of Hartford, Inc. v. Aetna Life Ins. Co., 269 Conn. 424, 433 (2004).................... 17

Deutsche Bank National Trust Co. v. Lichentels, Nos. CV065007438S, CV044003402S, 2008 WL

   5725988, at *4 (Conn. Super. Ct. Dec. 24, 2008) ..................................................................... 12

Dixon v. 80 Pine St. Corp., 516 F.2d 1278, 1280 (2d Cir. 1975) ................................................... 5

Edo Corp. v. Newark Ins. Co., 145 F.R.D. 18, 21 (D. Conn. 1992) ............................................... 5

Harp v. King, 266 Conn. 747, 770, 835 A.2d 953 (2003) .............................................................. 5

Harrington v. Freedom of Information Commission, 323 Conn. 1, 12, 144 A.3d 405 (2016) . 5, 10

Hartmann v. QBE Specialty Ins. Co., No. 3:20-cv-01008, 2021 WL 231133, at *4 (D. Conn. Jan.

   22, 2021) (Bolden, J.) ............................................................................................................... 17

Hearn v. Rhay, 68 F.R.D. 574, 581 (E.D. Wash. 1975) ............................................................... 19

Hickman v. Taylor, 329 U.S. 495, 511, 67 S.Ct. 385, 91 L.Ed. 451 (1947)................................. 18

Horn v. City of New Haven, CASE NO. 3:18-CV-1502 (JAM), 2019 WL 3997095, at *2 (D. Conn.

   August 23, 2019)....................................................................................................................... 18

Hutchinson v. Farm Family Casualty Insurance Co., 273 Conn. 33, 41, 867 A.2d 1

(2005) .......................................................................................................................... 14, 16, 17, 20

In re Kidder Peabody Securities Litigation, 168 F.R.D. 459, 470 (S.D.N.Y. May 16, 1996) ..... 19

                                                                              2
           Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 3 of 24




Kent Literary Club v. Wesleyan University, No. CV156013185, 2016 WL 2602274, at *2 (Conn.

   Supr. Ct. April 12, 2016) .................................................................................................. 7, 8, 10

Kerr v. U.S. Dist. Court for N. Dist. of California, 426 U.S., 405-06 (1976) ................................ 4

Kosuda-Bigazzi, 2020 WL 1808821, at *6 (citing Harrington, 323 Conn. at 12).......................... 6

Kowalonek v. Bryant Lane, Inc., No. CV 960324942S, 2000 WL 486961, at *4 (Conn. Super. Ct.

   April 11, 2000) .......................................................................................................................... 13

Lash v. Freedom of Information Commission, 300 Conn. 511, 516 (2011)................................... 7

Metropolitan Life Insurance Co. v. Aetna Casualty & Surety Co., 249 Conn. 36, 52, 730 A.2d 51

   (1999) .................................................................................................................................... 6, 15

Olson v. Accessory Controls & Equip. Corp., 254 Conn. 145, 157 (2000) .................................. 17

Ridgaway v. Mount Vernon Fire Ins. Co., 2012 WL 6901203 at *3 (Conn. Super. Ct. December

   24, 2012) ................................................................................................................................... 16

Safeco Ins. Co. of Am. v. Vecsey, 259 F.R.D. 23, 27–28 (D. Conn. 2009) ..................................... 5

State v. Kosuda-Bigazzi, (SC 20341), 2020 WL 1808821 at *6, (April 8, 2020)........................... 5

State v. Toste, 178 Conn. 626 (1979) .............................................................................................. 7

Travel Insured Int'l, Inc. v. iTravelinsured, Inc., No. 3:05CV1305 (MRK), 2005 WL 4012814, at

   *1 (D. Conn. Nov. 28. 2005) .................................................................................................... 18

Ullman v. State, 230 Conn. 698, 713 (1994) .............................................................................. 6, 8

United States v. Bilzerian, 926 F.2d 1285, 1292 (2d Cir. 1991)................................................... 19

United States v. United Technologies Corp, No. 3:16-CV-01730 (AVC), 2020 WL 7339916 at *12,

   (D. Conn. Dec. 14, 2020) ...................................................................................................... 6, 18




                                                                              3
        Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 4 of 24




To the Honorable Judge Bolden:

       Plaintiff Oliver Luck (“Luck”) respectfully requests that the Court order that certain limited

documents listed on Defendants’ Privilege Log be produced.

                                    I.      BACKGROUND

       On January 6, 2021, Defendants served their respective Answers to Plaintiff Luck’s First

Requests for Production (Alpha and McMahon) and Second Requests for Production (McMahon)

asserting various privileges; Defendants supplemented their answers on January 29, 2021. See Ex.

A attached hereto. On January 29, 2021, Defendants served their Privilege Log on Plaintiff. See

Ex. B attached hereto. The Log lists almost five hundred (500) documents that are allegedly not

discoverable because they are protected by the attorney-client privilege and the work product

doctrine. Id. In effect, Defendants seek to put a blanket over relevant material email

communications that are the subject matter of, and which Defendants have placed “at issue” in,

this litigation. Plaintiff seeks to compel the production of certain specific documents because: (a)

they are not privileged communications; and/or (b) Defendants have waived the attorney-client

privilege and/or work product doctrine regarding such communications.

       Alternatively, Plaintiff respectfully requests that the Court order Defendants to submit the

documents for in camera review by the Court. See Kerr v. U.S. Dist. Court for N. Dist. of

California, 426 U.S., 405-06 (1976) (The Supreme Court “has long held the view that in camera

review is a highly appropriate and useful means of dealing with claims of … privilege.”); accord

Hartford Roman Catholic Diocesan Corp. v. Interstate Fire & Casualty Co., Civil No. 3:12cv1641

(JBA), 2015 WL 164069, at *3 (D. Conn. January 13, 2015) (“Hartford”).




                                                     4
        Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 5 of 24




                II.    GOVERNING LAW AND LEGAL REQUIREMENTS

       “[I]n a diversity case, the issue of privilege is to be governed by the substantive law of the

forum state[.]” Dixon v. 80 Pine St. Corp., 516 F.2d 1278, 1280 (2d Cir. 1975); accord Application

of Am. Tobacco Co., 880 F.2d 1520, 1527 (2d Cir. 1989); see also Safeco Ins. Co. of Am. v. Vecsey,

259 F.R.D. 23, 27–28 (D. Conn. 2009) [“Where, as here, a federal court's subject-matter

jurisdiction is premised on diversity of citizenship, the court must apply state law to privilege

issues.” (footnote, citation, and internal quotation marks omitted)]. Federal law, however, governs

the issue of the work product doctrine. Edo Corp. v. Newark Ins. Co., 145 F.R.D. 18, 21 (D. Conn.

1992) (“a federal court sitting in diversity must apply state law to privilege issues but federal law

to those involving work product”).

       It is the Defendants who must prove that each of the documents at issue in this Motion

meets the test for the attorney-client privilege to apply. “[A]s with all privileges, the [party]

claiming the attorney-client privilege has the burden of establishing all essential elements.” Harp

v. King, 266 Conn. 747, 770, 835 A.2d 953 (2003) (Internal quotation marks omitted). Further,

“[t]he privilege must be established for ‘each document separately considered’ and must be

narrowly applied and strictly construed.” State v. Kosuda-Bigazzi, (SC 20341), 2020 WL 1808821

at *6, (April 8, 2020) (citing Harrington v. Freedom of Information Commission, 323 Conn. 1, 12,

144 A.3d 405 (2016)) (internal quotation marks omitted); Bianco v. Denning, FSTCV206045111S,

2020 WL 8130202, at *1 (Conn. Supr. Ct. November 25, 2020) (unpublished opinion).

       In Kosuda-Bigazzi, the Connecticut Supreme Court recently reaffirmed the narrow scope

of the attorney-client privilege stating that: “The [attorney-client] privilege is narrowly applied,

strictly construed, and only applies when necessary to foster full and frank communications




                                                     5
        Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 6 of 24




between attorneys and their clients.” 2020 WL 1808821, at *14 (citation omitted) (emphasis

original); see also Bianco, 2020 WL 8130202.

               [S]ince the privilege has the effect of withholding relevant information from
               the fact-finder, it applies only where necessary to achieve its purpose.
               Accordingly, it protects only those disclosures–necessary to obtain
               informed legal advice—which might not have been made absent the
               privilege.

Ullman v. State, 230 Conn. 698, 713 (1994) (emphasis in original) (multiple citations and internal

quotations omitted). Thus, “[t]he privilege … is not a blanket privilege.” Kosuda-Bigazzi, 2020

WL 1808821, at *6 (citing Harrington, 323 Conn. at 12); Bianco, 2020 WL 8130202, at *1.

       The Connecticut Supreme Court has also held that the attorney-client privilege can be

waived by placing the advice of counsel “at issue” in the litigation. See Metropolitan Life

Insurance Co. v. Aetna Casualty & Surety Co., 249 Conn. 36, 52, 730 A.2d 51 (1999); see also

United States v. United Technologies Corp, No. 3:16-CV-01730 (AVC), 2020 WL 7339916 at *12

(D. Conn. Dec. 14, 2020) (Garfinkel, Mag.) (Under federal common law, the “at issue” exception

is often referred to as the “subject matter waiver” doctrine and applies to both the attorney-client

privilege and the work product doctrine.)

       For the work product privilege, Fed.R.Civ.P. 26(b)(3) provides that parties may obtain

discovery of documents prepared in anticipation of litigation “upon a showing that the party

seeking discovery has substantial need of the materials in the preparation of the party's case and

that the party is unable without undue hardship to obtain the substantial equivalent of the materials

by other means.” If such a showing is made and discovery is permitted, “the court shall protect

against disclosure of mental impressions, conclusions, opinions, or legal theories of an attorney or

other representative of a party concerning the litigation.” Id.




                                                      6
        Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 7 of 24




                                        III.   ARGUMENT


   A.      Defendants’ Privilege Log Lists Numerous Documents That Are Not Privileged


        1. The Non-Privileged Emails

        Defendants are improperly utilizing the attorney-client privilege and work product doctrine

to shield documents that are discoverable. To invoke the attorney-client privilege, a

communication must satisfy four criteria:

               (1) the attorney participating in the communication must be acting in a
               professional capacity as an attorney; (2) the communication must be
               between the attorney and the client; (3) the communication must be for the
               purpose of providing legal advice; and (4) the communication must be made
               in confidence.

Lash v. Freedom of Information Commission, 300 Conn. 511, 516 (2011); Kent Literary Club v.

Wesleyan University, No. CV156013185, 2016 WL 2602274, at *2 (Conn. Supr. Ct. April 12,

2016) (unpublished opinion); Antech Diagnostics, Inc. v. Veterinary Oncology and Hematology

Center, LLC, Civ. No. 3:16CV00481(AWT), 2018 WL 2254543, at*3 (D. Conn. May 17, 2018)

(Merriam, Mag.).

        There are numerous documents on Defendants’ Privilege Log that do not involve

communications between an attorney and the client and therefore are discoverable. Ex. B, P- 33-

37, 44, 56, 80-89, 107 – 09, 113-14, 123, 124, 130, 135, 157-58, 160-61, 201, 230, 347, 349, 351,

362-64, 427, 428, 488 and 489 (the “Non-Privileged Emails”). Specifically, none of the Non-

Privileged Emails involves a communication by or with an attorney or someone acting as his agent.

State v. Toste, 178 Conn. 626 (1979).

        Even if any of the Non-Privileged Emails involve a communication with an attorney, the

information/facts set forth in communications are not necessarily privileged but are discoverable.

See PSE Consulting, Inc. v. Frank Mercede and Sons, Inc., 267 Conn. 279, 330, 838 A.2d 135
                                                    7
        Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 8 of 24




(2004); Olson v. Accessory Controls & Equip. Corp., 254 Conn. 145, 157 (2000) (“A

communication from attorney to client solely regarding a matter of fact would not ordinarily be

privileged, unless it were shown to be ‘inextricably linked’ to the giving of legal advice.” (quoting

Ullmann, 230 Conn. at 713)) In Kent Literary Club, 2016 WL 2602274 at *8, the court held:

               The attorney-client privilege does not apply in any instance where the client
               is not seeking legal advice from its attorney. Ullman, 230 Conn. at 698.
               Similarly, the attorney-client privilege does not apply when a lawyer
               provides general business advice. … [W]hile the privilege covers
               communications made in connection with the rendering of legal advice, it
               does not extend to the provision of business and management advice.
               Furthermore, “the business aspects of the decision are not protected simply
               because legal considerations are also involved. … Indeed, legal advice
               must predominate for the communication to be protected ... [W]hen the
               legal advice is merely incidental to business advice, the privilege does not
               apply[.]

(emphasis added) (internal quotation marks and citations omitted).

       For example, Non-Privileged Emails P-80-89 (the “Wagner Emails”) are communications

between and among Cindy Wagner, Alpha’s human resources representative, and XFL employees

including Mr. Luck. Ex. C (Luck Declaration). The summaries of the Wagner Emails in

Defendants’ Privilege Log describe them as reflecting legal advice “regarding player background

checks”. Ex. B at 7-8. None of the Wagner Emails, however, involve communications with an

attorney. Id. Rather, Plaintiff believes the Wagner Emails reflect business communications by and

among XFL employees and executives, including Mr. Luck, that discuss McMahon’s knowledge

and approval of the four criteria (the “Four Criteria”) that the football operations team relied upon

when conducting background checks to determine if players, including Mr. Callaway, were

disqualified from playing in the XFL. Ex. C. Defendants have repeatedly denied that such Four

Criteria existed and that Mr. McMahon approved them. See ECF at 17.




                                                     8
        Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 9 of 24




       Prima facie evidence proving that the Wagner Emails reflect Mr. McMahon’s knowledge

and approval of the Four Criteria is found in Exhibit D, an email string produced by Defendant

Alpha (Bates stamp Alpha_Luck_00017189). Individuals listed on this string include David

Walden (head of XFL Human Resources), Mr. Luck, Cindy Wagner and other XFL employees

and executives. No attorney or legal advice is identified in the email string. The first email in the

string is from Mr. Luck dated July 17, 2019 at 8:57 a.m. in which he wrote:




Ex. D (emphasis added)

       In response, on the same day at 9:02 a.m. Mr. Walden wrote:

                                                Id. All of the Wagner Emails are dated on or after

the email string and are by or between the same XFL employees as listed on the email string (with

the addition of Jeff Pollack, the XFL’s Chief Operating Officer). Ex. D; see also Ex. B at 7-8.

Accordingly, because the Wagner Emails do not involve any communication by or with an attorney

for the purpose of seeking legal advice, they are not privileged communications and should be

produced.

       Alternatively, Plaintiff respectfully requests that Defendants be ordered to submit the Non-

Privileged Emails the Court for in camera inspection to determine, in the first instance, if they are

privileged. See Hartford, 2015 WL 164069 at *3 (“Courts have broad discretion to conduct in

camera review to make this initial determination. …”). If the Non-Privileged Emails are worthy

                                                     9
       Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 10 of 24




of the privilege asserted because they include actual legal advice, Plaintiff requests that the Court

order Defendants to redact that portion of the email reflecting the alleged legal advice and produce

the remainder of those emails unless Defendants can prove that the facts are inextricably linked to

the giving of legal advice. In Harrington, the Connecticut Supreme Court held that “When the

legal aspects of the communication are incidental or subject to separation, the proponent of the

privilege may be entitled to redact those portions of the communication.” 323 Conn. at 18.

Harrington quoted Kent Literary Club with approval holding:

               [W]ith regard to whether the communications at issue were “inextricably
               linked to the giving of legal advice, a determination must be made that the
               claimed privileged matter is so intertwined with [a] non-privileged matter
               that it cannot be redacted or otherwise separated.

Id. (quoting Kent Literary Club, 2016 WL 2602274, at *8) (second alteration in original) (internal

quotation marks omitted).

       2. The Callaway Emails

       In addition, the Court should also compel the production of Privileged Log documents P-

315-325 (the “Callaway Emails”). The description summaries on Defendants’ Privilege Log for

the Callaway Emails state that they are “seeking information for purposes of providing legal

advice regarding A. Callaway”. Ex. B at 24-25 (emphasis added); therefore, they are not

privileged. See Ullmann, 230 Conn. at 713 (“A communication from attorney to client solely

regarding a matter of fact would not ordinarily be privileged, unless it were shown to be

inextricably linked to the giving of legal advice.”). This assertion is woefully insufficient. In

Harrington, 323 Conn. at 16, the Connecticut Supreme Court held

               [I]t is not enough for the party invoking the privilege to show that a
               communication to legal counsel relayed information that might become
               relevant to the future rendering of legal advice. Instead, the communication
               must also either explicitly or implicitly seek specific legal advice about that
               factual information.

                                                     10
        Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 11 of 24




(Emphasis added; internal quotation marks omitted.)

        Besides having put the Callaway matter “at issue”, infra, Defendants’ description

summaries on their Privilege Log prove that the emails do not convey legal advice, but rather

simply discuss facts surrounding the Callaway matter. Ex. B at 24-25. Because there are no emails

listed on the Privilege Log reflecting actual legal advice provided to Defendants on the Callaway

matter, the subject emails cannot be “inextricably linked” with the rendering of legal advice.

        Moreover, the Callaway Emails are all dated in January 2020 (months before Plaintiff’s

termination), and only “seek information” according to Defendants’ own description. It is beyond

cavil that Mr. Luck is entitled to discover the facts known by Defendants regarding the “Callaway

matter” and when Defendants knew them. Alternatively, the Court should order Defendants to

submit the Callaway emails for in camera review to determine, in the first instance, if they are

documents worthy of the privileges asserted. Hartford, 2015 WL 164069, at *3. Alternatively, at

a minimum, the Court should order Defendants to redact the allegedly privileged legal advice and

produce the remainder of the emails.

   B.      Defendants Have Waived the Privilege for Certain Documents Because They Have
           Put the Subject of the Communications “at Issue” and the Documents Should be
           Produced


        In Metropolitan life Insurance Co., the Connecticut Supreme Court held that the “at issue”

or implied waiver exception to the attorney-client privilege applies when a party

               “specifically pleads reliance on an attorney’s advice as an element of a
               claim or defense, voluntarily testifies regarding portions of the attorney-
               client communication, or specifically places at issue, in some other
               manner, the attorney-client relationship. In those instances the party has
               waived the confidentiality by placing the content of the attorney’s advice
               directly at issue because the issue cannot be determined without
               examination of the legal advice.”



                                                    11
        Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 12 of 24




249 Conn. at 53 (emphasis added); see also Deutsche Bank National Trust Co. v. Lichentels, Nos.

CV065007438S, CV044003402S, 2008 WL 5725988, at *4 (Conn. Super. Ct. Dec. 24, 2008)

(unpublished opinion) (The purpose of protecting confidential communications may not apply

where the party asserting the privilege has invited the inquiry which the privilege is designed to

protect.)

        In the present case, Defendants have specifically placed their attorney-client relationship

at issue through manners other than direct testimony. Undisputed evidence of Defendants’ reliance

on counsel’s advice for the grounds and decision to terminate Mr. Luck with cause is found in the

April 9, 2020 Termination Letter sent on behalf of Defendants by their counsel, Mr. McDevitt. See

Ex. E. Prima facie evidence that Defendants acted in bad faith when terminating Mr. Luck for

cause is found in the Termination Letter. There, Defendants asserted that Mr. Luck was being

terminated for cause because he allegedly selected improper stadium venues. Id. at 1. Now,

however, Defendants’ have abandoned that claim. ECF 153.

        Further, in their Second Affirmative Defense, Defendants’ allege that Mr. Luck breached

his Employment Contract, and was properly terminated for cause, by:

               (a)     his failure to devote substantially all of his business time to the XFL and to
                       the performance of his duties to the XFL;

               (b)     his involvement in other business activities that interfered with his
                       performance of his duties to the XFL;

               (c)     his willful and intentional material misconduct in the performance of his
                       duties to the XFL;

               (d)     his gross negligence in the performance of his duties to the XFL;

               (e)     his intentional failure to follow applicable XFL policies and directives; and

                (f)    his willful disregard of McMahon’s lawful instructions concerning his
                       material duties under the Employment Contract.



                                                    12
        Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 13 of 24




ECF 126 at 4.

    1. Wagner Emails

        In the Termination Letter, Defendants assert that Mr. Luck “disregarded the lawful

directives of Mr. McMahon not to sign or employ players with questionable backgrounds”. Ex. E

at 1. Defendants’ also assert, as affirmative defenses, that Mr. Luck failed to “follow applicable

XFL policies and directives” and “willful[ly] disregard[ed] … McMahon’s lawful instructions

concerning his material duties under the Employment Contract.” Id. Mr. Luck contends that Mr.

McMahon approved an XFL hiring policy regarding player background checks that was defined

by the Four Criteria and is reflected in Ex. D; see pp 5-6, supra. Consequently, the information and

alleged advice in the Wagner Emails regarding “player background checks” place them squarely

at issue in this case.

        While Defendants summarize the content of each Wagner Email as “reflecting legal

advice”, the Privilege Log does not identify any attorney who allegedly provided the advice and

the date it was allegedly provided. Ex. B at 7-8. Further, Defendants should not be permitted to

use the privilege to shield documents discussing the Four Criteria that Mr. Luck and his

subordinates relied upon when executing Mr. McMahon’s alleged directives while Defendants

claim no criteria was provided or approved by Mr. McMahon. Exs. C and D; see Kowalonek v.

Bryant Lane, Inc., No. CV 960324942S, 2000 WL 486961, at *4 (Conn. Super. Ct. April 11, 2000)

(unpublished opinion); see also Breton v. Commissioner, 49 Conn. Supp. 592, 598 (While a party

is free to use the attorney-client privilege as a “shield”, it is improper to use it as a “sword” by

seeking to deprive an opposing party of material by which that party may defend against the claim

raised.) Defendants assert the attorney-client privilege to avoid their contractual obligations and

then using the privilege to hide the facts showing their bad faith termination of Mr. Luck. See



                                                    13
       Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 14 of 24




Hutchinson v. Farm Family Casualty Insurance Co., 273 Conn. 33, 41, 867 A.2d 1 (2005) (“just

as there is no justification for the attorney-client privilege when a communication was made for

the purpose of committing fraud, there is no justification for the privilege when a communication

was made for the purpose of evading a legal or contractual obligation to an insured without

reasonable justification.”)

   2. The Performance Emails

       In the Termination Letter, Defendants listed three (3) specific reasons for terminating Mr.

Luck for cause, one of them being his alleged non-performance of XFL duties from March 14,

2020 to April 9, 2020. In their Second Affirmative Defense, Defendants allege that Mr. Luck

               (a)     failed to “to devote substantially all of his business time to the XFL and to
                       the performance of his duties to the XFL”;

               (b)     was involved in other business activities that interfered with his
                       performance of his duties to the XFL;

               (c)     engaged in material misconduct in the performance of his duties to the XFL;
                       and

               (d)     was grossly negligence in the performance of his duties to the XFL.


ECF 126 at 4. The numerous emails listed on Defendants’ Privilege Log for that specific time

period showing that Mr. Luck was involved in, and was consulted about, XFL legal matters belie

Defendants’ allegations. See Defendants’ Privilege Log documents numbered P-342 – 404, 407-

410 and 419 – 423 (the “Performance Emails”). Nevertheless, Defendants hide behind their

assertion of privileges to avoid production of relevant material documents.

       Even Defendants concede that they have placed Mr. Luck’s performance at issue; See Ex.

F at 1-2 (excerpts from an e-mail exchange between counsel), but then fail to acknowledge the

breadth of their pleadings. Specifically, they have voluntarily and expressly placed the attorney-



                                                    14
       Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 15 of 24




client relationship, and communications, between counsel and Alpha (specifically Mr. Luck), at

issue as part of their claim/defense that Mr. Luck was terminated for cause because he allegedly

failed to properly conduct his XFL duties, including XFL legal matters, from March 13, 2020 to

April 9. 2020. See ECF 126 at 4; ECF 153 at 15-17. To determine if Defendants’ termination of

Mr. Luck was proper, the quality of Mr. Luck’s response, direction and handling of each legal

matter can only be determined in the context of the specific content of the allegedly privileged

communication. Yet, because Defendants blanketly assert that Mr. Luck’s non-performance of his

XFL duties (including XFL legal matters) between March 14, 2020 and April 9, 2020 justify for

cause termination, they have waived any claim of privilege for the Performance Emails. See

Metropolitan life Insurance Co.., 249 Conn.at 52.

       To be clear, Plaintiff does not contend there is a blanket waiver of all Alpha attorney-client

communications during the March 13 - April 9, 2020 time period. Instead, for this time period and

this issue only, Plaintiff contends that only communications with Mr. Luck have been waived.

Thus, the Court should compel the Performance Emails.

       3. The Callaway Emails

       Similarly, Defendants have placed Mr. Luck’s handling of the “Callaway situation” at

issue. Ex. F. The “Callaway Emails” (Documents P-315-325) are all dated in January 2020 (more

than sixty (60) days before Mr. Luck’s termination) and only “seek information” according to

Defendants’ own description. It is beyond cavil that Mr. Luck is entitled to discover the facts

surrounding Defendants’ knowledge about the “Callaway situation” and when Defendants

acquired that knowledge. Thus, Defendants’ receipt of advice from their lawyers regarding same

and the date(s) for same are discoverable. Plaintiff should not be simply required to accept

Defendants’ representation regarding the content of the emails, particularly when Defendants



                                                    15
       Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 16 of 24




contend that they could not provide Mr. Luck notice and a thirty (30) day opportunity to cure

pursuant to the terms of the Employment Contract. Defendants are not permitted to use the

attorney-client privilege as both a sword and a shield. See Hutchinson, 273 Conn. at 41. “There is

no justification for the privilege when a communication was made for the purpose of evading a

legal or contractual obligation to an insured without reasonable justification.” Id. at 41-42.

       Consequently, Plaintiff respectfully requests that Defendants be compelled to produce the

Callaway Emails. Alternatively, Plaintiff requests that Defendants submit the Callaway Emails to

the Court for in camera inspection and thereafter, Defendants be ordered to redact any alleged

legal advice and produce the unredacted portions of the Callaway Emails.

       4.   The Bad Faith Emails

        It also appears that Defendants communicated with various attorneys to assist in

Defendants’ bad faith termination of Mr. Luck starting on March 31, 2020 until April 9, 2020, the

date of the Termination Letter. See Ex. B at P- 405-06, 411, 414-18 and 424-87 (the “Bad Faith

Emails”). All of the Bad Faith Emails (a) involve communications with counsel for Defendants,

Mr. McDevitt or his law firm K&L Gates; (b) all are dated April 9, 2020 or earlier; and (c) all are

described as “regarding Luck termination”. Id.

       Further, “[i]n a typical claim of bad faith, disclosure of privileged materials is necessary

for the resolution of the claim precisely because the materials have been placed ‘at issue’ by the

insurer, in which case the privilege is waived.” 273 Conn. at 44; Ridgaway v. Mount Vernon Fire

Ins. Co., 2012 WL 6901203 at *3 (Conn. Super. Ct. December 24, 2012). “In addition to the ‘at

issue’ exception to the attorney-client privilege, this court has recognized a crime-fraud exception

to the privilege that extends to civil fraud.” Hutchison, 273 Conn. at 39 (citing Olson, 254 Conn.




                                                     16
         Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 17 of 24




at 169). A claim of the violation of the duty of good faith is, in effect, a claim involving civil

fraud.

                Bad faith in general implies both actual or constructive fraud, or a design to
                mislead or deceive another, or a neglect or refusal to fulfill some duty or
                some contractual obligation, not prompted by an honest mistake as to one’s
                rights or duties, but by some interested or sinister motive . . . Bad faith
                means more than mere negligence; it involves a dishonest purpose.

De La Concha of Hartford, Inc. v. Aetna Life Ins. Co., 269 Conn. 424, 433 (2004); see also

Hartmann v. QBE Specialty Ins. Co., No. 3:20-cv-01008, 2021 WL 231133, at *4 (D. Conn. Jan.

22, 2021) (Bolden, J.)

         Here Defendants deny that they have acted in bad faith in the investigation of, and the

decision to, terminate Mr. Luck for cause. ECF 151 (Motion to Dismiss Plaintiff’s Claim for

Breach of Duty of Good Faith and Fair Dealing). Thus, Defendants have waived the attorney-client

privilege regarding the Bad Faith Emails and they should be compelled to produce same. At a

minimum, Defendants should be required to submit the Bad Faith Emails for in camera inspection

by the Court pursuant to Section D below.

         2.   THE WORK PRODUCT AND FAIRNESS DOCTRINES

         Besides the attorney-client privilege, Defendants attempt to avoid production of the Bad

Faith Emails by asserting the work product doctrine. Id. However, not all materials prepared by an

attorney in anticipation of litigation will be protected from discovery. In a diversity case, the work

product doctrine is governed by federal law. Edo Corp., 145 F.R.D. at 21.

                Where relevant and non-privileged facts remain hidden in an attorney's file
                and where production of those facts is essential to the preparation of one's
                case, discovery may properly be had. Such written statements and
                documents might, under certain circumstances, be admissible in evidence
                or give clues as to the existence or location of relevant facts. Or they might
                be useful for purposes of impeachment or corroboration. [P]roduction might
                be justified where the witnesses are no longer available or can be reached
                only with difficulty.

                                                     17
       Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 18 of 24




Hickman v. Taylor, 329 U.S. 495, 511, 67 S.Ct. 385, 91 L.Ed. 451 (1947). Plaintiff bears the burden

of establishing grounds justifying production. Id. at 512. Consequently, Plaintiff requests that the

Court order that Defendant redact any legal advice on the Bad Faith Emails and produce the

remaining facts set forth therein.

       In Horn v. City of New Haven, CASE NO. 3:18-CV-1502 (JAM), 2019 WL 3997095, at

*2 (D. Conn. August 23, 2019) (Spector, Mag.) (slip copy), the court summarized the “fairness

doctrine” for waiver of allegedly privileged documents as follows:

               Both attorney-client privilege and work-product immunity may
               implicitly be waived when [a party] asserts a claim that in fairness requires
               examination of protected communications. It is well established doctrine
               that in certain circumstances, a party’s assertion of factual claims can, out
               of considerations of fairness to the party’s adversary, result in the
               involuntary forfeiture of privileges for matters pertinent to the claims
               asserted. … In other words, the attorney-client privilege and work-product
               protection cannot at once be used as a shield and a sword. … [t]he fairness
               doctrine analysis applies to waiver of work-product protection just as it does
               to waiver of attorney-client privilege.). …

               The unfairness courts have found which justified imposing involuntary
               forfeiture generally resulted from a party’s advancing a claim … while
               relying on its privilege to withhold from a litigation adversary materials that
               the adversary might need to effectively contest or impeach the claim. …
               The Second Circuit has made it clear that [w]hether fairness requires
               disclosure has been decided ... on a case-by-case basis, and depends
               primarily on the specific context in which the privilege is asserted.

(internal citations and quotation marks omitted); see also United Technologies, 2020 WL

7339916, at *12 (citing Travel Insured Int'l, Inc. v. iTravelinsured, Inc., No. 3:05CV1305

(MRK), 2005 WL 4012814, at *1 (D. Conn. Nov. 28. 2005)).

       The “common denominator” of subject matter waiver is that “in each instance, the party

asserting the privilege placed information protected by it in issue through some affirmative act for

his own benefit, and to allow the privilege to protect against disclosure of such information would



                                                     18
        Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 19 of 24




have been manifestly unfair to the opposing party.” Hearn v. Rhay, 68 F.R.D. 574, 581 (E.D.

Wash. 1975) (cited, though not quoted, in United States v. Bilzerian, 926 F.2d 1285, 1292 (2d Cir.

1991)). Factors bearing on the inquiry include whether “(1) assertion of the privilege was a result

of some affirmative act, such as filing suit, by the asserting party; (2) through this affirmative act,

the asserting party put the protected information at issue by making it relevant to the case; and (3)

application of the privilege would have denied the opposing party access to information vital to

his defense.” In re Kidder Peabody Securities Litigation, 168 F.R.D. 459, 470 (S.D.N.Y. May 16,

1996) (internal quotation marks omitted) (“Kidder has waived the privilege by its repeated

injection of the substance of the report into this and other litigations...”).

        In the present case Defendants assert the work product privilege applies to the Bad Faith

Emails. It would be patently unfair for Defendants to be able to claim that they investigated and

determined the grounds upon which they terminated Mr. Luck for cause in good faith; yet permit

Defendant to hide the very investigation and facts upon which the determination was made.

Consequently, the Court should compel production of the Bad Faith Emails.

        3. THE COURT SHOULD CONDUCT AN IN CAMERA INSPECTION OF THE
           DOCUMENTS THAT ARE THE SUBJECT OF THIS MOTION

        The Court has broad discretion to conduct in camera inspections of documents to

determine, in the first instance, if the attorney-client privilege or work product doctrine applies to

shield them from discovery. See Hartford, 2015 WL 164069 at *3 (“Courts have broad discretion

to conduct in camera review to make this initial determination. …”). Should the Court decide that

it will not compel production absent review of the documents that are the subject of this Motion,

Plaintiff requests that the Court conduct an in camera inspection of the Non-Privileged Emails

(including the Wagner Emails), the Callaway Emails, the Performance Emails, and the Bad Faith

Emails (the “Subject Emails”) to determine if each of them qualifies for protection under the

                                                       19
         Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 20 of 24




attorney-client privilege and/or the work-product doctrine. If any do not, Plaintiff requests that the

Court order the documents be produced.

         Furthermore, the Plaintiff has demonstrated probable cause to justify the Court conducting

an in camera inspection of each of the Subject Emails pursuant to. In Hutchison, the Connecticut

Supreme Court set forth the standard to be applied in a bad faith action when determining whether

an in camera review of the allegedly privileged documents is warranted in a discovery dispute.

273 Conn. at 42-43. 1 The proper standard is “whether the plaintiffs have established, on the basis

of nonprivileged materials, that there is probable cause to believe that (1) the defendant has acted

in bad faith and (2) the defendant sought the advice of its attorneys in order to conceal or facilitate

its bad faith conduct.” Id. at 48–49. Although the Hutchison court did not find probable cause

because the plaintiffs had not even alleged facts to meet the two-prong test (Id. at 49), such is not

the instant case.

         Here, in his Third Amended Complaint 2, Plaintiff specifically alleges:

                  1.       Prior to terminating Mr. Luck, Defendants sought the advice of their
                           attorneys to conceal or facilitate Defendants’ fraudulent scheme.

                  2.       Relying upon their counsel’s advice, Defendants’ termination was a
                           sham, consciously designed to evade Alpha’s and McMahon’s
                           obligations for payment of Mr. Luck’s salary and bonuses.
                           Defendants’ operated with furtive design to terminate Mr. Luck
                           allegedly with cause under the Employment Contract for the
                           dishonest purpose of avoiding their legal obligations owed to Mr.
                           Luck. Defendants’ knew that had they acted in good faith and
                           without ill will, Mr. Luck would have been terminated, if at all,
                           without cause and been paid over $23 million. Instead, as part of
                           their scheme to defraud Plaintiff, Defendants have paid him nothing.

….


1
  Defendants’ argue that Hutchison does not apply because it involves a claim of bad faith against an insurer. Plaintiff
can think of no rationale reason or justification why the test for in camera inspection is different in the context of a
bad faith breach of contract claim.
2
  Mr. Luck has contemporaneously filed a Motion for Leave to file his Third Amended Complaint.

                                                               20
       Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 21 of 24




               13.    In at least seventy-five (75) emails from March 31, 2020 until April
                      9, 2020, Defendants, gave information to or sought the advice of
                      their attorneys for the purpose of facilitating their bad faith
                      termination of Mr. Luck. See Ex. B (Defendants’ Privilege Log at
                      32-41, P-405-06, 411-492). Central to Defendants’ fraudulent
                      scheme to avoid paying Mr. Luck the amounts he is justly owed is a
                      termination letter (the “Termination Letter”) dated April 9, 2020.
                      Pursuant to the Termination Letter which was approved by
                      McMahon, drafted by Defendants’ attorneys and signed by Mr.
                      McDevitt of the K&L Gates law firm, Alpha wrongfully terminated
                      Mr. Luck’s employment—purportedly for Cause—effective
                      immediately. Ex. 2. Defendants’ actions constitute a repudiation and
                      breach of the Employment Contract and the Guaranty, all in
                      violation of their implied duties of good faith. As drafted by
                      Defendants’ counsel, the Termination Letter set forth pretextual and
                      meritless allegations related to Mr. Luck’s acts or omissions as
                      Commissioner and CEO of the XFL.
….

               24.    Defendants’ intentional and bad faith decision not to provide Mr.
                      Luck with the contractually required written notice and opportunity
                      to cure was made in consultation with their attorneys. As but one
                      example of Defendants’ disregard for the Employment Contract’s
                      written notice requirement Defendants now allege, that Mr. Luck
                      violated XFL policy and McMahon’s alleged directives regarding
                      the hiring and firing of Callaway on two separate occasions in
                      January 2020. Yet, it is uncontroverted that Defendants never
                      provided Mr. Luck with the requisite written notice that he had
                      violated any XFL policy or directive and a thirty (30) day
                      opportunity to cure

       Moreover, Plaintiff submits with this Motion the following evidence: Ex. B (the Privilege

Log) Ex. C (the Declaration of Oliver Luck, dated February 26, 2021), Ex. G (the Declaration of

Oliver Luck dated December 22, 2020) Ex E (the Termination Letter) Ex. H (the “Response

Letter”) and Ex. D (the Four Criteria email string). Those non-privileged documents are more than

sufficient to meet the probable cause test for an in camera inspection of the Subject Emails. Thus,

Plaintiff requests that the Court conduct an in camera inspection of the Subject Emails and,

thereafter, order that the Subject Emails be produced.

                                 IV. CONCLUSION

                                                    21
        Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 22 of 24




        In summary, Plaintiff respectfully requests that the Court compel production of the Subject

Emails or, in the alternative, conduct an in camera inspection of them and order the production of

those emails that do not meet the criteria for the attorney-client privilege and/or work product

doctrine in addition to any additional relief to which Plaintiff is justly entitled.




                                                       22
Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 23 of 24




                             Respectfully submitted,
                             PLAINTIFF OLIVER LUCK

                             /s/ Paul J. Dobrowski
                             Paul J. Dobrowski (phv10563)
                             Vanessa L. Pierce (phv10561)
                             Jared A. McHazlett (phv10650)
                             DOBROWSKI, LARKIN & STAFFORD, L.L.P.
                             4601 Washington Avenue, Suite 300
                             Houston, Texas 77007
                             Telephone: (713) 659-2900
                             Facsimile: (713) 659-2908
                             Email: pjd@doblaw.com
                             Email: vpierce@doblaw.com
                             Email: jmchazlett@doblaw.com

                             AND

                             /s/ Andrew M. Zeitlin
                             Andrew M. Zeitlin (Fed. Bar No. ct21386)
                             Joette Katz (Fed. Bar No. ct30935)
                             Sarah E. Gleason (ct30906)
                             SHIPMAN & GOODWIN LLP
                             300 Atlantic Street
                             Stamford, Connecticut 06901
                             Tel.: (203) 324-8100
                             Fax: (203) 324-8199
                             Email: azeitlin@goodwin.com
                             Email: jkatz@goodwin.com

                             HIS ATTORNEYS




                                   23
       Case 3:20-cv-00516-VAB Document 158 Filed 02/26/21 Page 24 of 24




                             CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule 37(a), my affidavit is attached hereto as Exhibit I.

                                                      /s/ Paul J. Dobrowski




                                 CERTIFICATE OF SERVICE

         I hereby certify that on February 26, 2021, a copy of the foregoing was filed electronically
and served on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail
to all parties by operation of the Court’s electronic filing system, or by mail to anyone unable to
accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the Court’s CM/ECF system.


                                              /s/ Paul J. Dobrowski




                                                     24
